Order entered March 5, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-01036-CV

                   TEXAS HEALTH MANAGEMENT LLC, Appellant

                                              V.

     HEALTHSPRING LIFE & HEALTH INSURANCE COMPANY, INC., Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-00125-2018

                                          ORDER
       Before the Court is the February 22, 2019 motion of non-resident attorney Jason A.

Leckerman for admission pro hac vice, supported by the motion of resident attorney Melissa

Smith with Gillam & Smith LLP. We GRANT the motion and DIRECT the Clerk of this Court

to add Mr. Leckerman as counsel pro hac vice for appellee.


                                                     /s/     KEN MOLBERG
                                                             JUSTICE